U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-29913 CONCIERGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) State of Incorporation:Nevada IRS Employer I.D. Number:95-4442384 29115 Valley Center Rd. K-206 Valley Center, CA 92082 866-800-2978 (Address and telephone number of registrant's principal executive offices and principal place of business) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer oAccelerated filer o Non-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of May 14, 2014,there were 240, 337,841 shares of the Registrant’s Common Stock, $0.001 par value, outstanding and 206,186 shares of its Series A Convertible Voting Preferred Stock, par value $0.001, outstanding and 9,498,409 shares of its Series B Convertible Voting Preferred Stock, par value $0.001. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Controls and Procedures 13 PART II – Other Information Item 4. Legal Proceedings 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURES 16 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Operations for the Three and Nine Month Periods Ended March 31, 2014 and 2013 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Month Periods Ended March 31, 2014 and 2013 (Unaudited) 6 Notes to Unaudited Financial Statements 7 3 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, June 30, ASSETS CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable, net allowance for doubtful accounts of $25,186 Due from related party Inventory, net Other current assets Total current assets Security deposits Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Advance from customers Notes payable - related parties Notes payable - Convertible Debenture, net - Related party convertible debenture, net - Total current liabilities NON-CURRENT LIABILITIES: Related party convertible debenture, net - Total long term liabilities - Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, 50,000,000 authorized par $0.001 Series A: 206,186 shares issued and outstanding at March 31, 2014 and June 30, 2013 Series B: 9,498,409 shares issued and outstanding at at March 31, 2014 and June 30, 2013 Common stock, $0.001 par value; 900,000,000 shares authorized; 240,337,841 shares issued and outstanding at at March 31, 2014 and 240,284,270 as of June 30, 2013 Additional paid-in capital Accumulated deficit ) ) Total Stockholders'deficit ) ) Total liabilities and Stockholders'deficit $ $ The accompanying notes are an integral part of these unauditedconsolidated financial statements. 4 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three-Month Periods Ending For the Nine-Month Periods Ending March 31, March 31, Net revenue $ Cost of revenue Gross profit Operating expense General & administrative expense Operating Loss ) Other income (expense) Other income Interest expense ) Beneficial conversion feature expense - - - ) Total other income (expense) Loss from continuing operations before income taxes ) Provision of income taxes - - Loss from Continuing Operations ) Gain on disposal of subsidiary - - Net Income (Loss) ) ) Loss attributable to Non-controlling interest - - - ) Net Income (Loss) attributable to Concierge Technologies $ ) $ $ ) $ Weighted average shares of common stock * Basic & Diluted Net loss per common share- continuing operations Basic & Diluted $ ) $ ) $ ) $ ) Net loss per common share- discontinued operations Basic & Diluted $
